DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/12/2020.  These drawings are acceptable.

Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 19-28 in the reply filed on May 15, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The word “to” appears to be missing in line 20, between the words “as” and “move”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Applicant initially recited a “multiplexing work item holder” in line 9, but then referred to it as a “corresponding work item holder” in line 12.  Applicant should consider the use of consistent terminology (i.e. corresponding multiplexing work item holder).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corresponding pipette cartridges" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are dependent upon claims 1 and thus, inherit the same deficiencies.

Allowable Subject Matter
Claims 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach a method in an automatic assaying system, the method comprising: 
providing a frame; 
providing a multiplex pipette cartridge section, connected to the frame, having an array of multiple pipette cartridge docks arrayed along an array axis, each multiple pipette cartridge dock of the multiple pipette cartridge docks is configured to dock a corresponding pipette cartridge, at least one pipette cartridge of the corresponding pipette cartridge having a different pipetting6S/N: 16/900,468 Response to RR mailed March 16, 2022 characteristic from another corresponding pipette cartridge, the different pipetting characteristic being selectable from a number of different pipetting characteristics;
providing a multiplexing work item holder, connected to the frame, with an array of work item holder docks disposed facing the array of multiple pipette cartridge docks and substantially aligned with the array axis, each work item holder dock of the array of work item holder docks is configured to dock a corresponding work item holder selectable from: 
a number of different interchangeable pipette trays, each having a different work characteristic, and 
at least one pipette tip set rack that defines the selectable different pipetting characteristic, 
wherein the multiplexing work item holder has indexing sections indexing one or more of the work item holder docks relative to the frame between different positions so as to selectably multiplex both the different interchangeable pipette trays and the at least one pipette set rack corresponding to the work item holder dock; 
moving, with a carrier connected to the frame and including a gantry, the at least one pipette cartridge or a work item holder carriage, of the carrier, relative to the frame between the array of multiple pipette cartridge docks and the array of work item holder docks multiplexing the at least one pipette cartridge and interfacing the at least one pipette cartridge with multiplexing one of the different interchangeable pipette trays and the at least one pipette tip set rack at the array of work item holder docks; and 
selecting, with a controller communicably coupled to the multiplexing work item holder and the carrier, the at least one pipette tip set rack corresponding to a work item holder dock so as to effect automatic selection of the different pipetting characteristic of the at least one pipette cartridge via the interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or teach disclose the automatic assaying system of claim 1, or the method of claim 19, specifically the inclusion of a multiplex pipette cartridge section, connected to the frame, having an array of multiple pipette cartridge docks arrayed along an array, each multiple pipette cartridge dock of the multiple pipette cartridge docks is configured to dock a corresponding pipette cartridge, at least one pipette cartridge of the corresponding pipette cartridges having a different pipetting characteristic from another corresponding pipette cartridge, the different pipetting characteristic being selectable from a number of different pipetting characteristics; 
a multiplexing work item holder, connected to the frame, with an array of work item holder docks disposed facing the array of multiple pipette cartridge docks and substantially aligned with the array axis, each work item holder dock of the array of work item holder docks is configured to dock a corresponding work item holder selectable from:
a number of different interchangeable pipette trays, each having a different work characteristic, and 
at least one pipette tip set rack that defines the selectable different pipetting characteristic, 
wherein the multiplexing work item holder has indexing sections indexing one or more of the work item holder docks relative to the frame between different positions so as to selectably multiplex both the different interchangeable pipette trays and the at least one pipette set rack corresponding to the work item holder dock; 
a carrier connected to the frame including a gantry arranged so as move the at least one pipette cartridge or a work item holder carriage, of the carrier, relative to the frame between the array of multiple pipette cartridge docks and the array of work item holder docks multiplexing the at least one pipette cartridge and interfacing the at least one pipette cartridge with multiplexing one of the 2S/N: 16/900,468 Response to RR mailed March 16, 2022 different interchangeable pipette trays and the at least one pipette tip set rack at the array of work item holder docks; and 
a controller communicably coupled to the multiplexing work item holder and the carrier and configured to select the at least one pipette tip set rack corresponding to a work item holder dock so as to effect automatic selection of the different pipetting characteristic of the at least one pipette cartridge via the interface.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nichols et al (US 2016/0256866 A1) teaches a pipettor system with a pipetting chamber; a set of pipettor cartridges docked in the pipetting chamber; a gantry system mounted on a ceiling within the pipetting chamber, the gantry system including: at least one stationary track aligned in a first direction; and a movable track aligned in a second direction distinct from the first direction, the movable track coupled to the at least one stationary track; and a carrier configured to transport each of the set of pipettor cartridges to a pipetting location within the pipetting chamber, the carrier configured to move each pipettor cartridge in a third direction perpendicular to both the first and second directions.
Watanabe et al (US 6,299,840 B1) teaches an automatic testing apparatus with a frame that has two injection heads with a plurality of pipettes, a plurality of specimen substrates, a plurality of tip containers.  However, there is no fair discussion or teaching of a plurality of pipette cartridge docks, wherein each has a corresponding pipette cartridge, wherein at least one pipette cartridge of the corresponding pipette cartridges has a different pipetting characteristic from another corresponding pipette cartridge, the different pipetting characteristic being selectable from a number of different pipetting characteristics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        August 27, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796